



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an
    order,

(a)       excluding a particular media representative from all
    or part of a hearing;

(b)       excluding all media representatives from all or a
    part of a hearing; or

(c)       prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45. (8)
No person shall publish or make public information that has the
    effect of identifying a child who is a witness at or a participant in a hearing
    or the subject of a proceeding, or the childs parent or foster parent or a
    member of the childs family.

45. (9)
The court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.






CITATION:
Childrens Aid Society of Brant v. J.W., 2011
          ONCA 838



DATE: 20111223



DOCKET: C54343



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.



BETWEEN



The Childrens Aid Society of Brant



Appellant (Respondent in Appeal)



and



J.W.



Respondent (Respondent in Appeal)



and



D.L.



Respondent (Appellant)



Birkin Culp and Cristina
          Delion-Culp, for D.L.



Vanessa Kaljaste, for Childrens
          Aid Society of Brant



Catherine Bellinger, for the
          Office of the Childrens Lawyer



Heard & released orally:
December 21,
          2011



On appeal from the order of Justice Jane Milanetti of the
          Superior Court of Justice dated August 19, 2011.



ENDORSEMENT



[1]

This is an appeal from an order dismissing on grounds of delay the
    appellants appeal to the Superior Court from a decision of the Ontario Court
    of Justice granting the Childrens Aid Society permanent wardship of the
    appellants two children.

[2]

The children were apprehended in May 2008.  The younger child, a boy now
    five years old, is in a home awaiting completion of permanent wardship
    proceedings to permit adoption by that family.  The older child, a girl now 12,
    has special needs and is presently in a facility meeting her needs.

[3]

The appellant has not perfected his appeal because no transcripts have
    been prepared.  The Children Aid Society brought two motions to dismiss for
    delay.  Those motions led to directions to the appellant regarding the
    transcripts, but due to a combination of insufficient action on the part of the
    appellant and his counsel and a regrettable level of apparent confusion on the
    part of Court Services, we are still without any progress in the preparation of
    the transcripts.

[4]

We are now well beyond the statutory limit for temporary wardship. 
    While we agree that the appellant is not solely responsible for the delay, we
    are not prepared to interfere with the motion judges finding that, given the
    paramount concern of the interest of these children and the need for stability
    and permanency in their lives, his appeal was not prosecuted with adequate
    dispatch.

[5]

Of particular concern to us in this case is that the appeal has
    virtually no prospect of success.  The first two grounds relate to the fact
    that the trial judge conducted a settlement conference in 2002 in an earlier
    Child Protection Proceeding and that the trial judge sentenced the appellant in
    a criminal matter in 2008.  The appellant did not raise these objections before
    the trial judge at trial.  In any event, we see no merit in the argument that
    the trial judges prior involvement with the appellant in different proceedings
    resulted in any prejudice to him in this proceeding.  Trial judges frequently
    encounter repeat litigants.  We see nothing in this record to indicate that the
    actions complained of deprived the appellant of a fair or unbiased trial.

[6]

There is no evidence to support the ground of appeal relating inadequate
    assistance of counsel.

[7]

Finally, the appellant attacks the factual findings of the trial judge on
    the ground that he misunderstood or failed to heed the evidence of Dr. Sharma. 
    The trial judges reasons indicate that he did consider Dr. Sharmas evidence
    and that he recognized that with treatment, the appellant was controlling his
    behaviour.  Moreover, even if the appellants illness is in remission, as he
    submits, the findings of the trial judge that he has inadequate parenting
    skills and an inadequate parenting plan are fatal.  Those findings are not
    attacked as having been made without support in the evidence and make success
    on this appeal virtually impossible.

[8]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


